DAUKSCH, Judge.
This is an appeal from a summary judgment in a personal injury case. The judgment was entered based essentially on the pleadings. We reverse.
Appellant sued appellee and alleged ap-pellee owns a bar and served alcohol to a person who appeared to be a minor and was a minor. Appellant said appellee knew or should have known the person was a minor. It is also alleged that the alcohol caused the minor to become intoxicated and impaired to the extent he could not safely operate a car. Appellant also alleged appellee knew or should have known the minor would drive the car after being served the alcohol. Appellant finally alleges that as a result of appellee having unlawfully sold the alcoholic beverages to the minor that the minor injured appellant when he ran a red light and collided with appellant’s car.
Section 768.125, Florida Statutes (1981) was in effect at the time the injury occurred and that statute says a person who furnishes alcohol to a minor may be liable to anyone suffering injuries as a result of the intoxication of the minor.1 Based upon this statute and in consideration of the allegations in the complaint we must conclude *1005that it was error to enter the summary judgment. See Stevens v. Jefferson, 436 So.2d 33 (Fla.1983); Willis v. Strickland, 436 So.2d 1011 (Fla. 5th DCA 1983); Fitzer v. Forlaw, 435 So.2d 839 (Fla. 4th DCA 1983); Barber v. Jensen, 428 So.2d 770 (Fla. 4th DCA 1983); Migliore v. Crown Liquors of Broward, Inc., 425 So.2d 20 (Fla. 4th DCA 1982); Burson v. Gate Petroleum Co., 401 So.2d 922 (Fla. 5th DCA 1981).
REVERSED and REMANDED.
ORFINGER, C.J., and COWART, J., concur.

. Section 768.125, Florida Statutes (1981) provides:
A person who sells or furnishes alcoholic beverages to a person of lawful drinking age shall not thereby become liable for injury or damage caused by or resulting from the intoxication of such person, except that a person who willfully and unlawfully sells or fur*1005nishes alcoholic beverages to a person who is not of lawful drinking age or who knowingly serves a person habitually addicted to the use of any or all alcoholic beverages may become liable for injury or damage caused by or resulting from the intoxication of such minor or person.